Citation Nr: 1231049	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, the Veteran testified at a videoconference hearing held before the undersigned.  The transcript from that hearing has been associated with the claims file and has been reviewed.  


FINDINGS OF FACT

1.  Service connection for HIV was denied by the RO in rating decisions in April 2005 and April 2006.  The Veteran did not appeal either rating action to the Board and they became final. 

2.  The evidence received since the April 2006 rating decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for HIV, and is not material evidence.  


CONCLUSION OF LAW

The April 2006 rating decision that denied service connection for HIV is final; and new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in December 2008, the RO informed the Veteran of its duty to assist him in substantiating his service connection claim under the VCAA, the effect of this duty upon his claim, and of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  This letter also informed the Veteran of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for HIV.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  Relevant in-service and post-service treatment reports are of record.  While VA did not provide the Veteran with an examination or obtain a medical opinion as to the origins of the claimed HIV, the Board finds that VA had no obligation to do so.  VA need not conduct an examination or obtain a medical opinion with respect to the underlying service connection issue because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As noted above, the Veteran was provided with a Board hearing in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  In addition, the undersigned left the claims file open for 30 days to allow the Veteran to submit additional supporting evidence - including a statement from an in-service military physician regarding the Veteran's temporary duty assignment to the Naval Hospital in Oakland, California.  More than 30 days have passed and the Veteran has not submitted any medical records or other evidence in support of his claim.  

Nevertheless, the Board finds the Veteran's temporary assignment to the Oakland Naval Hospital is adequately verified by his service records.  A copy of a June 1988 Standard Transfer Order confirms he had temporary duty under treatment at the Oakland Naval hospital for chronic low back syndrome.  A Medical Board Report Cover Sheet, also dated in June 1988, shows the Veteran was to remain in the vicinity of the Oakland Naval Hospital in order to receive monthly orthopedic follow-up and daily physical therapy.  Accordingly, these records corroborate the Veteran's temporary duty status at the Oakland Naval Hospital. 

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  





Law and Analysis 

As a matter of background, the Board notes that the Veteran initially claimed that he contracted HIV as a result of inoculations during service.  See VA Form 21-4138 received in February 2005.  The RO denied the claim of service connection for HIV in April 2005 on the basis that it was neither occurred in nor caused by military service.  In a subsequent decision dated in April 2006, the RO affirmed the denial of service connection for HIV.  Both RO decisions are final.  38 C.F.R. § 20.1103 (2011).  

In the current appeal, the Veteran continues to claim entitlement to service connection for HIV, but now contends that he contracted it as a result of exposure to blood products while working in the emergency room of the Oakland Naval Hospital in 1988.  See VA Form 21-4138 received in August 2007.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO's current denial in this case is predicated upon the fact that new and material evidence has not been submitted to reopen the claim.  Thus, any "new" evidence would have to contribute toward substantiating the contention that any current HIV was incurred in or aggravated by service.  

The evidence considered at the time of the April 2006 RO decision includes service treatment records, which show that in 1988 the Veteran was admitted to the Naval Hospital in Oakland, California for a work-up of low back pain and nonphysiological numbness to his legs.  A June 1988 Medical Board Report Cover Sheet shows he had been placed on limited duty for chronic low back syndrome and was to remain in the vicinity of the Oakland Naval Hospital in order to receive monthly orthopedic follow-up and daily physical therapy.  In July 1989, a Physical Evaluation Board (PEB) subsequently found the Veteran physically unfit for service due to chronic low back syndrome.  These records do not reflect any duties related to health care, as would have exposed the Veteran to blood products or that he was at risk of exposure to HIV due to his assigned duties.  They also do not show any reported consequences from routine inoculations and are otherwise entirely negative for complaints, findings or treatment suggestive of HIV.  

Also of record at that time were VA outpatient treatment records dated from 1998 to 2006, which show the initial diagnosis of HIV was in April 1998, 9 years after the Veteran's discharge from service.  There is no suggestion in the record and certainly no etiological opinion suggesting that the HIV was related to his military service.  

The relevant evidence that has been added to the file since April 2006 includes records of ongoing treatment of the Veteran between 2007 and 2008; a copy of a June 1988 Standard Transfer Order, which confirms the Veteran had temporary duty under treatment at the Oakland Naval hospital; a September 2009 buddy statement from an individual who presumably served with the Veteran; and testimony from the April 2012 hearing.  

The VA records show ongoing treatment of the Veteran's various current medical conditions, including HIV, but provides no new information about its etiology.  The Board notes that these records also show the Veteran was treated for a history of genital/anal warts.  This evidence, although new, is not material in that it is cumulative of prior records, which reflect the Veteran has HIV, but does not otherwise contain a competent medical opinion relating it to service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

The buddy statement contains the service member's personal recollection of the Veteran's reassignment from the USS Carl Vinson to Temporary Duty Station Treasure Island and worked at the Oakland Naval Hospital in the emergency room in June 1988.  The Board finds that the statement is new in that it was not of record at the time of the April 2006 rating decision, but it is not material.  While the statement constitutes credible supporting evidence that the Veteran was assigned to temporary duty at the Oakland Naval Hospital in June 1988, it is not particularly helpful to the Veteran's claim.  There is no evidence that this individual also had temporary duty at the Oakland Naval Hospital at that time and thus he would have had no first-hand knowledge of the Veteran's specific duties and as a result the statement does not establish that the Veteran contracted HIV as a result of being exposed to contaminated blood during service.  

Consequently, the newly-received evidence is not pertinent to the question of whether the Veteran's HIV is related to his military service, (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.

At his April 2012 hearing, the Veteran testified that he was temporarily stationed at the Oakland Naval Hospital in the emergency room working with labs while undergoing therapy for an injury.  He acknowledged that his military occupational specialty was not medical, but rather in aviation fuels.  However he testified that he was placed there to clean up after patients and "run both blood labs."  See hearing transcript (Tr.) pages 3-5.  The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels.  For example, he is competent to describe his duties during military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

However to the extent that the Veteran's testimony is in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of his assertions of being exposed to contaminated blood during military service which were advanced and addressed by the RO in April 2006, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Consequently, because the newly-received testimony is not pertinent to the question of whether the Veteran's HIV is related to his military service, it does not relate to an unestablished fact needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  See Shade v. Shinseki, 24 Vet App 110 (2010).  

Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for HIV.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

(CONTINUED ON THE NEXT PAGE)
ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for HIV is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


